UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4756
GEORGE ACKLE HARRIS, III,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Western District of North Carolina, at Statesville.
              Richard L. Voorhees, District Judge.
                             (CR-96-9)

                      Submitted: June 27, 2002

                       Decided: July 22, 2002

Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Aaron E. Michel, Charlotte, North Carolina, for Appellant. Robert
Jack Higdon, Jr., OFFICE OF THE UNITED STATES ATTORNEY,
Charlotte, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. HARRIS
                               OPINION

PER CURIAM:

   George Harris appeals from his 292-month sentence imposed by
the district court following his guilty plea to conspiracy to possess
with intent to distribute cocaine, cocaine base, and heroin. 21 U.S.C.
§ 846 (1994). Finding no reversible error, we affirm.

   Harris first contends his sentence violates the rule announced in
Apprendi v. New Jersey, 530 U.S. 466 (2000), because it exceeds the
statutory maximum of twenty years under 21 U.S.C.A. § 841(b)(1)(C)
(West Supp. 2001). Because Harris did not raise this claim at sentenc-
ing, this Court’s review is for plain error. United States v. Olano, 507
U.S. 725, 732-34 (1993). Four conditions must be met before this
Court will notice plain error: (1) there must be error; (2) it must be
plain under current law; (3) it must affect substantial rights, typically
meaning the defendant is prejudiced by the error in that it affected the
outcome of the proceedings; and (4) the error must seriously affect
the fairness, integrity, or public reputation of judicial proceedings. Id.
at 733-37; United States v. Rolle, 204 F.3d 133, 138-39 (4th Cir.
2000).

   As the Government concedes, because drug quantity was not
charged in Harris’ indictment and the Government did not seek an
enhanced sentence based on his prior felony drug convictions, the dis-
trict court’s imposition of a 292-month sentence, in excess of the stat-
utory maximum sentence of twenty years imprisonment authorized
under § 841(b)(1)(C), was error, and the error was plain. See United
States v. Cotton, ___ U.S. ___, 2002 WL 1008494 (U.S. May 20,
2002) (No. 01-687). However, Harris stipulated that the amount of
cocaine base known to or reasonably foreseeable by him was in
excess of 1.5 kilograms, and the Government produced overwhelming
evidence that Harris sold quantities of crack cocaine well in excess of
those required to implicate the enhanced penalty provision of
§ 841(b)(1)(A). Thus, we find that the error does not seriously affect
the fairness, integrity, or public reputation of judicial proceedings. See
id. Thus, we decline to recognize the error.

   Harris next contends that the lowest guideline range applicable to
his offense must be applied to his case, because the indictment alleged
                       UNITED STATES v. HARRIS                       3
neither a drug quantity nor prior convictions. We find this argument
to be without merit. See United States v. Kinter, 235 F.3d 192, 201-
02 (4th Cir. 2000), cert. denied, 532 U.S. 937 (2001); United States
v. Obi, 239 F.3d 662, 667 (4th Cir.), cert. denied, 122 S. Ct. 86
(2001).

   Finally, Harris contends his sentence is unconstitutional in that it
is grossly disproportionate in comparison with the ten to sixteen
month sentence that represents the lowest possible guideline range for
a violation of § 841 involving cocaine base. However, no proportion-
ality review is constitutionally required where, as here, the sentence
in question is less than life imprisonment without parole. United
States v. LaRouche, 896 F.2d 815, 831 (4th Cir. 1990); Harmelin v.
Michigan, 501 U.S. 957, 994-96 (1991).

   For the foregoing reasons, we affirm Harris’ sentence and convic-
tion. We dispense with oral argument because the facts and legal con-
tentions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                          AFFIRMED